DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledged the filing of a Preliminary Amendment to the claims filed on May 14, 2020 where claims 9-13, 21 and 26-27 are cancelled. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 14-17, 22-25 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub No 2013/0293270).

    PNG
    media_image1.png
    352
    684
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    497
    media_image2.png
    Greyscale

Regarding claim 1, Lee et al disclose [see Figs. 1 & 3 above] a semiconductor integrated circuit (IC) (controller 2) comprising: a signal path combiner (adder 200), comprising a plurality of input paths [not numbered but shown as ramp signal VRA and sense voltage VS_M] and an output (sum signal VSU), the output (VSU) being based on a combination of respective signals (VRA and VS_M) received on each of the input paths; a delay circuit (delay unit 310) having an input electrically connected to the signal path combiner (200) output (VSU), the delay circuit (310) delaying an input signal (via VSU) by a variable delay time to output a delayed signal (sum delay signal VSU_D); and a comparison circuit (comparator 320) arranged to provide a comparison output (reset signal CR1) based on a comparison of the signal path combiner output (VSU) and the delayed signal (VSU_D), wherein the comparison output (CR1) is
provided in a comparison data signal to at least one mitigation circuit (counter 330).
Regarding claim 2, Lee et al disclose wherein the mitigation circuit (330) is at least one circuit from the group consisting of: (i) a notification circuit; (ii) a timing delay measurement circuit; (iii) a data transmission circuit; (iv) an anti-aging compensation circuit; and (v) a failure analysis circuit (330) [see paragraph [0087] wherein it determine if circuit is short circuited].
Regarding claim 3, Lee et al disclose wherein the signal path combiner (200) is selected from the group consisting of: a logical XOR combiner, a Hamming parity combiner, and multiplexer (200).
Regarding claim 8, Lee et al disclose wherein the mitigation circuit (330) comprises a data transmission circuit configured to connect to a computerized server (PWM controller 500). 
Regarding claim 14, Lee et al disclose wherein each of the plurality of input paths [via VRA and VS_M] of the signal path combiner (200) is configured to receive one of: a signal (input voltage VIN) from a respective data source in the IC; a signal from a memory circuit; and a signal from one of a plurality of logic circuits (oscillator 400) grouped by a clock enable.
Regarding claim 15, Lee et al disclose [see also Figs 1 & 3 above] a method for using a semiconductor integrated circuit (IC) (controller 1), the method comprising: combining respective signals (ramp signal VRA and sense voltage VS_M) received on each of a plurality of input paths at a signal path combiner (adder 200) to provide an output (sum signal VSU); delaying the signal path combiner (200) output by a variable delay time at a delay circuit (delay unit 310) to output a delayed signal (sum delay signal VSU_D); and comparing the signal path combiner output (VSU) and the delayed signal (VSU_D) to provide a comparison output (reset signal CR1)  and providing the comparison output (CR1) in a comparison data signal (protection signal PS) to at least one mitigation circuit (counter 330).
Regarding claim 16, Lee et al disclose wherein the mitigation circuit (330) is at least one circuit from the group consisting of: (i) a notification circuit; (ii) a timing delay measurement circuit; (iii) a data transmission circuit; (iv) an anti-aging compensation circuit; and (v) a failure analysis circuit (330) [see paragraph [0087] wherein it determine if circuit is short circuited].
Regarding claim 17, Lee et al disclose wherein the signal path combiner (200) is selected from the group consisting of: a logical XOR combiner, a Hamming parity combiner, and multiplexer (200).
Regarding claim 22, Lee et al disclose wherein the mitigation circuit (330) is a data transmission circuit configured to connect to a computerized server (PWM controller 500), the method further comprising: receiving multiple instances of the comparison data signal (PS) at the computerized server (500) from the data transmission circuit (330); and performing a failure prediction analysis of the comparison data signals (PS) at the computerized server (500).
Regarding claim 23, Lee et al disclose wherein at least some of the comparison data signals (PS) are generated at multiple values of the variable delay time.
Regarding claim 24, Lee et al disclose wherein at least some of the comparison data signals (PS) are generated from multiple instances of at least one value from multiple values of the variable delay time.
Regarding claim 25, Lee et al disclose wherein the failure prediction analysis comprises at least one of: at least one of a machine learning analysis, a trend analysis, a multiple object tracking analysis, and a multivariant analysis; receiving comparison data signals from multiple different ICs; and receiving failure prediction analysis results from multiple different ICs [see paragraphs [0066] and [0087] for details of the short circuit results].
Regarding claim 28, Lee et al disclose wherein each of the plurality of input paths [via VRA and VS_M] of the signal path combiner (200) is configured to receive one of: a signal (input voltage VIN) from a respective data source in the IC; a signal from a memory circuit; and a signal from one of a plurality of logic circuits (oscillator 400) grouped by a clock enable.
Regarding claim 29, Lee et al disclose wherein the method is performed at an initial operation of the IC (1), the method further comprising: measuring a timing delay for the IC (1), based on the comparison data signal (PS) provided to the mitigation circuit (330).
Regarding claim 30, Lee et al disclose repeating the steps of combining [via 200], delaying [via 310] and comparing [via 320] for each of a plurality of delay times, in order to provide a plurality of comparison outputs (CR1); and determining an identifying characteristic for the IC (1) based on the plurality of comparison outputs (CR1).
Regarding claim 31, Lee et al disclose tracking changes in the identifying characteristic for the IC (1) over time.
Conclusion
Allowable Subject Matter
Claims 4-7, 18-20 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4 and 18, the primary reason for the allowance of the claim is due to IC comprising: a first internal storage circuit, electrically connected to the signal path combiner output and arranged to provide the stored signal path combiner output as a first input to the comparison circuit; and a second internal storage circuit, electrically connected to the delayed signal and arranged to provide the delayed signal as a second input to the comparison circuit.
Regarding claims 5 and 19, the primary reason for the allowance of the claim is due to IC comprising an OR gate arranged to receive as inputs the first comparison output and the second comparison output and to provide an output as the comparison data signal to the at least one mitigation circuit. Since claim 6 depends from claim 5 and claim 20 depends from claim 19, they also have allowable subject matter.
Regarding claim 7, the primary reason for the allowance of the claim is due to wherein the variable delay time is set in an integer multiple of increments equal to a clock period of the IC divided by a signature vector size, and wherein the signature vector size is between 1 and 100,000.
Regarding claim 32, the primary reason for the allowance of the claim is due to at the computerized server, sending a notification to an anti-aging compensation circuit of the IC responsive to the failure prediction analysis predicting failure of the IC within a predefined time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minami et al (US Patent No. 6,486,716) - The invention provides a phase compensation circuit that can carry out phase compensation greater than the variable delay time range of a variable delay circuit without increasing more than necessary the delay time of the variable delay circuit.
Huang et al (US Pub No. 2005/0134350) - Described is an analog delay circuit comprising a gain control circuit to determine a gain of an analog output signal with respect to an analog input signal, and a delay control circuit to determine a group delay of the analog output signal with respect to the analog input signal.
Lin et al (US Patent No. 8,279,976) - A data receiver circuit (206) includes first and second interfaces (221) coupled to first and second respective transmission lines (204).
Maekawa (US Pub No. 2016/0072511) - A semiconductor device having a function of detecting abnormality of a frequency of a clock includes a PLL circuit configured to generate a clock signal of the semiconductor device, a delay circuit in which an amount of delay of an output signal with respect to an input signal is equal to an amount of delay at a critical path of the semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858